Exhibit 10.2
 
                                                           No.:                                              
          




EMPLOYMENT CONTRACT




[img1.gif]












Employer：Filled out by Shenyang Taiyu Machinery & Electronic Equipment Co., Ltd
Supervised by Shenyang Economic and Technology Development Zone Relation Society


                                 January 1st, 2008

 
 

--------------------------------------------------------------------------------

 

Party A (Employer) Full Name: Shenyang Taiyu Machinery & Electronic Equipment
Co., Ltd
 
                  Address: 1 Jia 10, No. 7 Street, Shenyang Economic and
Technology Development Zone, Shenyang

Party B (Employee)   Name: Guo Zhijuan   Tel: 13390150815
                  Address: Huashan Road 145-3, Huanggu District, Shenyang
According to the Labour Law of People's Republic of China and the rules of law
related to labor, Part A and Part B come forward to establish labor relation
through negotiation by both parties, and reach the following contract terms for
both parties’ rights and obligations for mutual compliance.
1.  
Contract Period:

Confirmed by the following term___1)__:
1) Fixed term:
The term of this contract is for __3__years (months), from January 1, 2008 to
December 31, 2010,
with probation period _____months, from _____to _____.
2) Non-fixed term: from_____ with probation period for_____ months, from_____
to_____
2.  
Job (Working Place) Description and Working time

1) The Party A arranges the Party B to perform the financial job according to
the actual need of the working positions. The duty and obligation criterion,
assessment criterion as well as the professional ethics etc. of this post are
all executed by the related regulations of Party A. The change of  working
position must be agreed by both parties.(except the following situations:
natural calamities accident, disaster rescue, temporary remove or the mistake
made by Part B, or unfitness the work to relegate to a lower official post
through the examine, promotion in title for the needs of the work.)
2)The working time of Part B performed by the following___1__type working form.
(1). Standard working system;
(2). Non-fixed working system;
(3). work system with integrative computation of work hours (calculative cycle
_____ years)
3. Working Protection and Working Conditions
Party A shall provide Party B necessary working protection facilities and
working conditions,   protection health articles or its allowance. Party B shall
carry out the related bylaws of manipulation criterion of safety in production
appointed by Part A, and have right to reflect or refuse the incorrect
instructions and forced risky operations which threatening life safety arranged
by management team.
4.  
Labor Compensation

Party A ensures Party B to obtain relevant compensation after working in
accordance with laws.
1)  
Wage standard: Both parties agree to that the salary of the Employee is RMB no
less than Shenyang lowest salary per month.

2)  
Payment forms: Party A shall pay Party B with currency every month.

3)  
Payment time: on the date of __5th__ each month for the salary payment of last
month.

4)  
We should determined the amount of monthly real wages of Party B according to
the inner and uniform wage distribution, incentive system, floating through the
examination by Party A in accordance with legal democracy procedure if the
agreed monthly pay levels in this contract is higher than the local minimum wage
criterion, but the salary mustn’t under the local minimum wage criterion (except
abatement of check on work attendance).

5)  
The monthly real wages of Party B only accepted by system of check on work
attendance of Party A, if the agreed amount of monthly wages in this contract is
lower than the local minimum wage criterion.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Labor Insurance and Welfare Treatment

1)  
Party A shall transact social insurance for Party B in accordance with law, such
as endowment insurance, medical insurance, employment insurance and birth
insurance, etc., pay the full charge in time(the part burdened by Party B shall
withhold and remit from his salary by Party A), and ensure Party B enjoy related
treatment in accordance with law. If Party B belongs to obtain employment again,
Party A pay the insurances from the month Party B handed in the stopping
insurance procedure, obligation part should burden the benefit damage caused by
exceeding the time limit.

2)  
The other welfare treatment of Party B should be executed by related bylaws of
Party A. Such as, the rest and vacation system: employee’s legal feast with
salary, holiday, annual leave etc., the sick pay treatment system in the period
of employee sickness and medical treatment, the system of wage and treatment of
women staff and workers in their “Three period of time”, the treatment of
benefit system of employee’s industrial injury benefit and wound and disability,
etc..

3)  
Party A shall pay Party B overtime compensation in accordance with law if Party
A make Party B prolong the working time, work overtime on holidays or couldn’t
arrange rest on holidays after negotiation due to the needs (of work) (Except
for the situations that Party B prolong working time by himself without approval
or Party B did not complete the normal activity and job task).

6. Labor Discipline & Treatment for Violating Disciplines
1) After establishing labor relation by both parties, Party B shall subject to
Party A’s staff and accept the management from Party A. Party B shall assure to
abide by the laws and regulations, ensure perform the various managing bylaws
made by Party A in conformity with legal provisions.
2) Party A shall enjoy independent management right, have the right to give
Party B administrative sanction, economic penalty, or the treatment of
compensate because of the economic losses caused by the waster, equipments and
tools damage produced by Party B’s breach of duty in allusion to Party B’s act
in violation of regulations according to the factory’s criterion and discipline(
or according to the regulations of “Regulation on Rewards and Penalties Given to
Enterprise Staff and Workers” issued by State Department). But aiming at Party
B’s administrative sanction, economic penalty and the decision of economic
compensation should be in the name of main body of Party A to make and pass
after legal democratic procedure, serve in written form to tell Party B. Without
serving and telling, the procedure is invalidation.

 
 

--------------------------------------------------------------------------------

 



 
7 Alteration, Renewal, Automatic Extension, Termination and Dissolution of Labor
Contract
 
(1) Alteration. The contract may be altered upon mutual agreement between Party
A and Party B during the valid term of this contract. Both parties shall be
notified in written forms and the altered contract shall be attached to this
contract.
 
(2) Renewal. The contract may be renewed upon mutual agreement between Party A
and Party B upon the expiration of this contract.
 
(3). Automatic extension. Upon the expiration of the contract, employees happen
to injure at work, to be sick or come across the “three periods” for women
employers in the legal medical period, the labor contract shall be automatically
extended until the end of the legal period (except the condition that Party B
propose not to extend).
 
(4). Termination. The contract may be terminated upon its expiration. The party
that requests termination of this contract must give the other party 30 days of
written notice. Party A shall terminate and transfer the unemployment
formalities upon the cooperation of Party B. Both parties haven’t terminated the
contract by the end of the term and form a actual labor relationship, which
shall be regarded as the automatic extension of this contract (except the
condition that both parties shall not renew the contract upon mutual agreement).
 
(5). Dissolution. During the valid term of this contract, the party that
requests termination of this contract on the basis of Labor Law must give the
other party 30 days of written notice (except consistent with the legal
circumstances under which the contract can be terminated at any time). Party A
shall terminate and transfer the unemployment formalities upon the cooperation
of Party B. In the following conditions Party A doesn’t have to transfer the
unemployment formalities: when Party B is or has been under punishment because
of violating disciplines, Party B doesn’t obey and refuse to implement its
obligation and leave its position.
 
Upon the occurrence of the following circumstances, Party A may dissolute the
contract: Party B violates the regulation of giving 30 days of written notices,
requests for dissolution of this labor contract and leave or leave without
request. If Party B still doesn’t cooperate after the procedures of
implementation, service and notice, Party A doesn’t have to transfer the
unemployment formalities.
 
8 Other Appointments
 
(1). Training and training expenses. During the valid term of this contract,
Party B shall accept the training arranged by Party A and implement the Training
Agreement that is signed by both parties and attached to this contract.
 
(2) Confidentiality and non-competition. The Confidentiality and Non-competition
Agreement shall be signed in the event that Party B holds the confidential and
non-competition position. The Agreement shall be attached to this contract.
 
(3). Party B must provide real personal information, including name, permanent
address, present address, family members, contacting information and diploma,
experiences and state of health. The change of the permanent address, present
address and contacting information shall be given a month’s notice to Party A.
Otherwise, Party B shall undertake the liability caused by the invalid personal
information when Party A implements the obligation of noticing. Party B shall
also undertake the liability once violating the regulations of Party A because
of the false information.
 
 
 

--------------------------------------------------------------------------------

 
 
(4). Party B shall self-consciously obey the decisions and regulations that is
related to all employees, made by the management and through democratic
procedures.
 
9 Liabilities for Breach
 
(1). In the event that when Party A violates and terminates this contract, it
shall give Party B compensation according to Labor Law of the People's Republic
of China. In the event that when Party A violates Labor Law and terminates this
contract, it is invalid. Party B shall decide whether or not to resume the
implementation of the contract or demand for redouble compensation.
 
(2) In the event that when Party B violates and terminates this contract or
violates the Training Agreement and Confidentiality and Non-competition
Agreement, it shall compensate Party A.
 
(3). In the event when Party B violates and terminates this contract, the
compensation it gives to Party A shall be consistent with the equivalent
principles of economic compensation mentioned in Labor Law of the People's
Republic of China.
 
10 Verification, Validity, Keeping and Dispute Settling of This Contract
 
This Contract shall be in duplicate copies, with one copy for each of the
parties after the verification of both signatures. The two copies are of the
same legal effect. Alternation shall be invalid.
 
For the matters not mentioned in this contract, they shall be implemented based
on the national relative laws and legislations or the regulations announced by
Party A.
 
Disputes during the valid term of this contract shall be settled by mutual
agreement. If they cannot agree with each other, the Labor Dispute Conciliation
Committee shall interfere. For invalid conciliation, both parties shall go to
the Labor Dispute Arbitration Committee which is in Party B’s registration place
for arbitration.
 
Party A（Seal）
 
Legal Representative （Seal）
 
                     Date  Month  Year
Party B（Signature）
 
ID Card: 210102196409304128
 
              29th Dec. 2007
This contract shall be submitted by the employer. It is identified that this
unit has been registered in the district and can be issued.
 
 Issue Authority（Seal）                                 Issued By (Seal)
 
               Date  Month  Year

 
 
 
 